12-1882
         Kadria v. Holder
                                                                                         BIA
                                                                                 A078 280 103


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                DENNY CHIN,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       LAHIM KADRIA,
14                Petitioner,
15
16                          v.                                     12-1882
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Michael P. DiRaimondo, Marialaina L.
24                                      Masi, Stacy A. Huber, DiRaimondo &
25                                      Masi, LLP, Melville, N.Y.
26
27       FOR RESPONDENT:                Stuart F. Delery, Principal Deputy
28                                      Assistant Attorney General; Terri J.
 1                          Scadron, Assistant Director;
 2                          Genevieve Holm, Trial Attorney,
 3                          Office of Immigration Litigation,
 4                          United States Department of Justice,
 5                          Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Lahim Kadria, a native and citizen of

12   Albania, seeks review of the May 3, 2012, order of the BIA

13   denying his second motion to reopen his removal proceedings.

14   In re Lahim Kadria, No. A078 280 103 (B.I.A. May 3, 2012).

15   We assume the parties’ familiarity with the underlying facts

16   and procedural history in this case.   We review the BIA’s

17   denial of Kadria’s motion to reopen for abuse of discretion.

18   See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

19       The BIA did not abuse its discretion in denying

20   Kadria’s 2011 motion to reopen as untimely and number-

21   barred, as he filed it more than eight years after the BIA’s

22   order upholding an immigration judge’s underlying merits

23   decision, and had previously filed a motion to reopen.

24   8 U.S.C. § 1229a(c)(7)(A), (C)(i) (providing that only one

25   motion to reopen may be filed within 90 days of the final


                                  2
 1   administrative decision); 8 C.F.R. § 1003.2(c)(2) (same).

 2   Although these time and number restrictions do not apply to

 3   a motion to reopen seeking to apply for asylum “based on

 4   changed circumstances arising in the country of nationality

 5   or in the country to which deportation has been ordered, if

 6   such evidence is material and was not available and could

 7   not have been discovered or presented at the previous

 8   hearing,”   8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

 9   § 1229a(c)(7)(C)(ii), substantial evidence supports the

10   BIA’s finding that Kadria did not demonstrate a change in

11   conditions in Albania.

12       The evidence submitted indicated a continuation, from

13   the time of Kadria’s initial application to the time of his

14   motion to reopen, of sporadic political violence and

15   divisiveness between the Socialist Party and the Democratic

16   Party.   It also reflected the inclusion of the Democratic

17   Party in the coalition government, a decrease in the amount

18   of politically motivated detentions, and a marked progress

19   towards greater democratization.   Because the evidence did

20   not document any current harm to Democratic Party

21   supporters, let alone an increase in such harm since the

22   time of Kadria’s hearing in 2001, the BIA reasonably


                                   3
 1   concluded that Kadria had not demonstrated a material change

 2   in conditions.   See Jian Hui Shao v. Mukasey, 546 F.3d 138,

 3   169 (2d Cir. 2008) (holding that when the agency explicitly

 4   considers relevant evidence of country conditions in

 5   evaluating a motion to reopen, this Court reviews the

 6   agency’s factual findings under the substantial evidence

 7   standard); see also Matter of S-Y-G-, 24 I. & N. Dec. 247,

 8   253 (BIA 2007) (“In determining whether evidence

 9   accompanying a motion to reopen demonstrates a material

10   change in country conditions that would justify reopening,

11   [the BIA] compare[s] the evidence of country conditions

12   submitted with the motion to those that existed at the time

13   of the merits hearing below.”).   Moreover, because there is

14   no indication that the BIA failed to consider any evidence,

15   Kadria failed to demonstrate a due process violation.     See

16   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338

17   n.17 (2d Cir. 2006) (“[W]e presume that an IJ has taken into

18   account all of the evidence before him, unless the record

19   compellingly suggests otherwise.”); Li Hua Lin v. U.S. Dep’t

20   of Justice, 453 F.3d 99, 104-05 (2d Cir. 2006) (noting due

21   process requires that an applicant receive “a full and fair

22   opportunity to present [his] claims” (quoting Xiao Ji Chen,

23   434 F.3d at 155)).

                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    5